Citation Nr: 1435844	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right hip and right leg disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, the Veteran testified before a Veterans Law Judge and the transcript is associated with the claims file.  In May 2012, the Board issued a decision wherein the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected right hip and right leg disabilities, was denied.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 288 (2010).  The Veteran requested to have the prior decision vacated and requested a new hearing before a VLJ.  The May 2012 decision was vacated by the Board in June 2014.   

In correspondence received in March 2014, the Veteran discussed his service-connected disabilities and total disability rating for unemployability based on service-connected disabilities (TDIU).  He expressed that he desired higher ratings under different diagnostic codes for his service-connected right hip and right leg disabilities.  The issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran requested a hearing before a VLJ with respect to the issue on appeal.  A remand is required to schedule the hearing.   See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the RO.  Notify the Veteran of the date, time, and location of the hearing.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

